LEVIN H. CAMPBELL, Circuit Judge
(concurring and dissenting).
I concur in so much of the court’s opinion as affirms the Board’s disposition, but I dissent from the court’s modification in 75-1374 excluding the Board’s inclusion of the threats made on September 19. In the give and take of labor negotiations, language of the sort used by Grant might normally be taken only as hyperbole. Given, however, Grant’s previous resort to threats and — just two days earlier — to violence within the plant, I think the Board could reasonably and properly interpret statements that the Union would tear down the gates and that not even the police could stop it as conveying a coercive threat. It was plain by the nineteenth that when Grant threatened violence, he was not simply being poetic. I can well understand my colleagues’ concern not to chill speech. However, the values associated with collective bargaining under the National Labor Relations Act, as well as with the first amendment itself, cannot endure in an atmosphere of threats and violence; and I see nothing excessive in the Board’s reaction here.
I agree with the court that we are without jurisdiction to review the decertification order, and I therefore disassociate myself from the last part of the opinion, where the court puts forward certain'“thoughts and concerns” as to decertification. Doubtless *16there are occasions when it is appropriate for a court to offer prospective guidance to an administrative agency — for example, when remanding for further proceedings. But I think the practice is questionable with respect to a matter as to which we are now without jurisdiction. No one can deny that decertification is a serious step, but precisely because the considerations are delicate, it seems preferable to avoid advisory statements.